Title: To George Washington from Christopher Gadsden, 13 May 1787
From: Gadsden, Christopher
To: Washington, George



Dr Sir
Charleston [S.C.] 13th May 1787

I cannot let my worthy Friend Genl Pinckney leave us in order to join You on so important a Business for America without embracing the Opportunity of paying you my respects, I hope Heaven will favor the joint Endeavors of the Convention & make their Establishments effectually useful. We are all sure of your utmost Exertions to that Purpose. That Congress ought to be well supported & render’d respectable has ever been the Opinion of the firmest Friends to the Revolution & ’tis to be hoped the unreasonable (I am afraid too often insidious) Jealousies of her abusing the Powers entrusted to her are by this Time subsided.
I am now altogether retired from public Business & return’d to the Care of my private Concerns, not only because their deranged Situation makes it necessary but also to set what little Example I can to promote an industrious Turn amongst our choice Spirits, the best means, in my Opinion, to banish old Animosities & to restore Harmony & good Neighborhood amongst them.
Our Assembly the last Setting past a Law to prohibit the Importation of Slaves for three years, & by a very large Majority rejected a proposal of making any more paper Currency These are no bad Symptoms of our coming to our Senses, & wishing to pay our Debts & keep up Public Credit, God Grant some farther

Tendencies that Way may be thought of & carried at their next meeting to the Satisfaction of their Constituents.
That all the World Dr general admire & respect your Character can be no flattery to tell you so, nor that all the United States love & esteem you, & permit me the Honor my Dr Sir to assure you that not an Individual in any one State of the thirteen does so more sincerely than your affectionate & most Obedt humble Servt

Christ. Gadsden

